 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanfair Bakeries,Inc.andInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica,Local959.Case19-CA-3664November 8, 1968DECISION AND ORDERBy MEMBERS BROWN,JENKINS,AND ZAGORIAOn August 20, 1968, Trial Examiner AllenSinsheimer, Jr., issued his Decision in the above-entitledproceeding, finding that Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not discriminatedagainstemployees Shirley Vanderwyst and James A.Wilde in violation of Section 8(a)(3) of the Act asalleged in the complaint. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner This proceedingwas heard before me at Fairbanks, Alaska, on November 14 to16, 1967 The complaint dated July 28, 1967,' alleges thatRespondent has engaged in numerous specified violations ofSection 8(a)(1) of the National Labor Relations Act, asamended (herein called the Act), and has violated Section8(a)(3)of the Act by the discharges of three persons.Respondent admits that it terminated Terry Maher on April12, 1967, and James A. Wilde on April 18, 1967 The partiesagreed that Shirley Vanderwyst was no longer employed bythe Respondent on or about April 10, 1967-the circumstancesrelative theretowillbe considered hereafterRespondentdenies the commission of any unfair labor practices.Upon the record including consideration of briefs filed bythe parties and upon my observation of the witnesses I herebymake the following-FINDINGS OF FACTITHE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local 959 (herein calledtheUnion), is a labor organization within the meaning ofSection 2(5) of the ActIITHE BUSINESS OF THE RESPONDENTRespondent, an Alaska corporation with its principal placeof business at Fairbanks, Alaska, is engaged in the operation ofa commercial bakery in which it manufactures bread andrelated items mainly for nonretailsales.During its past fiscal orcalendar year Respondent purchased goods and supplies valuedin excess of $50,000 directly from suppliers outside the StateofAlaska. I accordingly find that the business of theRespondent affects commerce within the meaning of the Actand that it will effectuate the policies of the Act to assertjurisdiction.Pursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Sanfair Bakeries, Inc., Fair-banks,Alaska, its officers, agents, successors, andassigns, shalltake the action set forth in the TrialExaminer's Recommended Order.1In the absence of exceptions thereto, we adopt,pro forma,theTrialExaminer'sfindings and recommendations as to the violation ofSection 8(a)(1), the violation of Section 8(a)(3) concerning employeeMaher,and the dismissal of the complaint concerning employee WildeIIITHE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesInvolved are whether or not Respondent engaged in the actsalleged to violate Section 8(a)(1), whether it violated Section8(a)(3) by discharging Terry Maher and James A. Wilde, whatthe circumstances were with respect to the termination ofemployment of Shirley Vanderwyst and whether such involvedviolation of Section 8(a)(3) by Respondent.IAn original charge wasfiledApril 17,1967, a first amendedcharge, May22, 1967,a second amended charge,May 29, 1967, and athird amended charge,June 8,1967.-173 NLRB No. 104 SANFAIR BAKERIES, INC.653B.Commencementof Union ActivityOn Wednesday, April 5, 1967, which was his day off,employee Terry Maher, one of the alleged discrlminatees, wentto the office of the Union to inquire about becoming amember so he might obtain employment with a truckingcompany. While there he was asked whether he would try toorganize Respondent's employees, to which he agreed Maherthen signed a union authorization card and was given eight orten cards to distribute among employees for signatures.On Thursday, April 6, 1967, Maher began talking toemployees at Respondent's plant concerning the Union Hetalked to Shirley Vanderwyst and others on that day,2 andthe next day, Friday, specifically naming employees Curry,Barr and one Larry-but did not distribute any authorizationcards either day. On Sunday, April 9, he distributed cards toemployees Wilde,Barr,Cash and Billy.On Monday,April 10, he gave three cards to Wilde who had told Maher thathe had talked to three others in the bakery who would signthem The foregoing is based on the testimony of Maher,which I credit.According to Vanderwyst after being approached by Maher,she contacted employees Margie Rector, Etta Newcomer, aKorean girl, and Milly Fry about the Union She also testifiedthat on Friday, April 7, she went to theunionhall, during herlunch hour,3 and signed a card. More will be said concerningher testimony hereafter.C Alleged Acts of Interference,Restraint,and CoercionThe complaintallegedthat about April 6, Respondent byGerald Claus, its president, interrogated employee ShirleyVanderwyst concerning union activity and that on or aboutApril 6, 1967, Claus threatened to fire anyone connected withthe Union.Evidence in support of the foregoing consisted of testimonyby Vanderwyst that while at lunch one day, which she firstplaced as the Wednesday before she signed a card she was toldby Claus that he was hearing rumors about a union. She said"you hear rumors all the time" and Claus replied "No, that hethought this was for real this time, and then he started goingout of the room and said he would fire anybody connectedwith the Union."4 Vanderwyst further testified that later thatday she overheard Claus say to employee Dick Sticha "Canyou imagine a 19 year old kid trying to start a union." Maherwas the only 19 year old she knew of Maher confirmed thathe was 19 years of age.The time of the foregoing conversation apparently couldnot have been Wednesday since Maher did not sign a card or goto the Union until that day. It could have been Thursday orFriday. Early Thursday afternoon would be soon for Claus tohave had such knowledge, although not necessarily impossibleasMaher may have commenced contacting persons the latterpart of the morning or early afternoon-he testified that heordinarily came in about 15 to 20 minutes before starting outin the morning and returned from his route about 11.30 or 12.Friday would appear more likely although Vanderwyst said shewent to the union hall during her lunch hour that day to sign acard. The location of the hall was not specified but Vander-wyst indicated she had paid her husband's union dues on otheroccasions. She also testified that she normally did not stay atthe bakery a whole hour and sometimes she went home forlunch and sometimes went to a restaurant.5 Accordingly, hergoing to the union hall would not negate holding a conver-sation at lunch at the plant.Inconnectionwith appraising the foregoing and hercredibility in general, it would also be noted that Vanderwysttestified that she spoke to Maher about union matters andinterestover a 2-week period, which conflicts with histestimony of commencing to organize April 5 and continuingto his termination on April 12. Actually, Maher refers totalking to Vanderwyst only on Thursday, April 6, and Friday,April 7. Presumably, if she worked April 10 (which is indispute), he could have talked to her then. This question of the2-week interval, which was repeated by Vanderwyst, accord-ingly requires consideration.Vanderwyst admitted that she was not sure about dates andexactly whom she spoke to or when, although she did recallcertain statements and conversations In analyzing her testi-mony, I consider that the problem of time recollection andspacing may be accounted for by the interval between theevents and the hearing so that it subsequently seemed to beover a longer period. I shall consider the foregoing inevaluating Vanderwyst's testimony as to various statementsand conversations, but shall also consider other purportedconversations and statements, circumstances, timing and all ofthe evidence, including evaluation of the witnesses involved inresolving credibility as to testimony relating to each materialaspect where there is or may be conflict.With respect to the aforesaid conversation between Clausand Vanderwyst wherein she testified he said he would fireanyone connected with the Union, and also Vanderwyst'stestimony as to overhearing Claus say "Can you imagine a 19year old kid trying to start a union?" I credit her testimony. Irecognize that she initially placed the conversation duringlunch as occurring 2 days prior to her signing the card whichwas also placed as during her lunch hour. This date wouldobviously be before Maher started to organize which hecommenced sometime Thursday although exactly when or towhat extent Maher was active on Thursday is not entirelyclear.6However, he began activity that day and it is possiblethat the luncheon referred to by Vanderwyst could have beenThursday. It is also possible as indicated,supra,that it couldhave been Friday the day she signed her card Still anotherquestion is raised by her testimony that she mentioned toMaher her conversation with Claus the same day it occurred. If2Maher testifiedthat he couldn'tbe sure of just when or whom hetalkedto on a particulardate As pointedout hereafter, it appears froman evaluationof all the evidence that he spoke to some employees onThursday and others on Friday, April 6 and 7.3Which would be from 12 to 14 Vanderwysttestified she was eating lunch and, "Itmight havebeen around 1."5 It should alsobe noted thatFairbanksis not a large place6 Maher atfirst indicated he talked first to Vanderwyst on Thursdayand then referredby nameto persons he spoke toon Friday andfollowing daysHowever,Maher subsequently testified that he couldnot recall the precise days he spoke to particular individuals except hestarted by talking to Vanderwyst on Thursday the day after he signed acard. Although he at first testified that he talked to her in the afternoonthat day he later said he didn't remember exactly, explaining that histestimony had been predicated on his spending only 15 to 20 minutes inthe bakery to load trucks in the morning and that he was normally goneuntil about11 30 a inor 12 noon. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDso it would appear to make such conversation later onThursday or late Friday since Maher ordinarily was on the BigDelta run on Friday and was fully occupied by that until latein the day From Maher's testimony it appears that while onoccasion he could make the Big Delta run in 12 hours, Fridaywas a longer day and that 14 hours would be a closeapproximation. If so with a starting time of 4 or 4:30 a.m ,Maher ordinarily would return about 6 p.m. or shortlythereafter.According to Vanderwyst she worked normallywhen in the back from about 10 to 6 p in. or 11 to 7 p.m.(Although on occasion work in the back would last to 8.)However most significant in my resolution of credibility asto the foregoing is that it coincides with other testimony; I amhereafter creditingwhich concerns related statements orincidents-particularly that of Jay A. Noll and FrederickLivingston and also Claus' admission,post,of hearing aboutand inquiring concerning union activities although he deniedlearningof any activity on the part of the allegeddiscrrminateesThe complaint also alleged that Respondent violated Sec-tion 8(a)(1) by Claus about April 6 threatening employees that"he would fire any driver he did not like even if he had tomake up a false reason and adding to this remark that hewould not have a union in the plant."Frederick Livingston, A Fairbanks police patrolman, whosetestimony I credit, was employed at Respondent from some-time in March to April 20, 1967. Livingston testified thatabout a week or week and a half after he went to work, TerryMaher asked him if he had any preference over a union towhich he replied he didn't know. About the same time, whilestanding on a platform with driver and supervisor Harry Frazeeand Claus, according to Livingston, Claus stated "That peoplehad been talking about the Union. He didn't want the Union inthe shop. There was already one there, and there couldn't betwo unions? in the same shop, that it was such a smalloperation that if any of the personnel had a problem theycould come and see him and that no one was going to tell himwho he was going to hire and who he couldn't fire and if hehad an excuse for firing someone he used the excuse he didn'tlike the way they backed the trucks into the stalls, and thencame up that he was not going to have a Union in the bakery."According to Livingston about 2 weeks later Maher left-hereagain there would appear to be a possible time difference (of 1week versus 2 weeks), which I do not consider of criticalsignificance in evaluating the result-particularly since it wasstated as "approximate" and is within a range of what mightbe expected of recollection 6 months later.The complaint also alleged a violation of Section 8(a)(1) byClaus interrogating an applicant for employment concerninghis union desires, etc. Jay A. Noll, a student at the Universityof Alaska, testified that about the middle of April he appliedforwork at Respondent He spoke to Claus in his office andaccording to Noll the following occurred, "Well, he asked mehow I felt about unions and I told him the position I was in. Iwasn't planning on making a full time job out of it, that Ididn't see any point in it and he just said good."With respect to the above allegations of Section 8(a)(1) andthe testimony of Vanderwyst, Livingston, and Noll set forth,Claus denied making any such utterances or inquiries except inthe case of Livingston he said he had no clear recollection andif it occurred it would have been in reference to a question andnot brought up by him.Claus, as set forth hereafter, admitted making some generalinquiries as to what was occurring and who was involved butclaimed he obtained no specific information.Both Noll and Livingston appeared to be disinterestedwitnesses, and their testimony and that of Vanderwyst appearsconsistent in character, content and time relationship. Basedon this and my appraisal of the witnesses, I am crediting thetestimony of Vanderwyst,8Noll, and Livingston as to thestatements above set forth and accordingly find Respondentviolated Section 8(a)(1) in the respects alleged.Ihave also considered the testimony of Ross Jones as toClaus allegedly stating that sometime between Christmas andMay but later placed as "quite awhile" before Maher wasterminated, he heard Claus say "he would fire anyone whotries to bung a union in." As indicated the time of this allegedstatementwas indefinite and placed "quite awhile" beforeMaher was terminated. Unless it was close in time to Maher'stermination there is no foundation of union activity toestablish a background out of which to evaluate the truth ofsaid statement, and it would appear outside the scope of thecomplaint except as possible "background" evidence. Both forthese reasons and that it will not add to my prior findings ofviolation nor be determinative of any other allegations, I shallnot evaluate its significance if any.The same also applies to a statement testified to by JamesWilde as made by Claus to Harry Frazee, route supervisor, inthe early part of 1967-January or February. According toWilde, "I heard Mr. Claus tell Harry that anyone he heard talkUnion would be fired on the spot " Since this is both withouta foundation and is not requisite to a determination of theallegations as to violation of Section 8(a)(1) of the Act, nordeterminative of any other allegations, I shall not evaluate itssignificance if anyID Knowledge by Respondent ofUnion ActivitiesRespondent contends that it was without knowledge of theunion activities of the alleged discriminatees or, in fact, of anyunion activities. I conclude otherwise Based on my findings asto the testimony of Vanderwyst, it is manifest that Claus wasaware that Maher was the principal organizer for the UnionWhile evidence as to Vanderwyst's and Wilde's activities is notas direct, the record contains substantial evidence from whichknowledge of the union activities of Vanderwyst and Wildemay be drawn First, is the evidence showing knowledge on thepart of Claus of Maher's activities soon after their occurrencefrom which it is evident that Claus was receiving informationas to union activities. Second, is the evidence of Claus' inquiry7 According to Livingston,Claus said there was a bakers union inSeattle to which all the bakers belonged.8 Subsequently with respect to other matters,Ido not credit all ofVanderwyst's testimony-particularlywhere her self-interest is directlyinvolved and there is conflicting testimony requiring detailed analysisconsidered hereafter. SANFAIR BAKERIES, INC.of Noll as to union interest when Noll applied for work. Third,are the threats by Claus to get rid of any union adherents astestified to by Livingston and Vanderwyst. Fourth, Clausadmitted that one driver, Larry Owens, told him he had beenapproached to sign a card for the Union but didn't identify theperson except that he was an employee. Claus said he didn'tthink it was Maher at the time but another employee, Ross(Jones), Claus further stated at one point (according to thetranscript)' that Terry [sic] told him he had been approachedto sign a card and that two other employees told Paul Trichak,a partner (25 percent stockholder), and superintendent of thebakery, they had been asked to sign cards. One of these wasTrichak's son. Claus then testified he never directly asked anyemployee but "I might have questioned a few people aboutwhat was going on, I didn't specifically say who is doing this,who isn't doing it, I wasn't that involved in it " Claus furthertestified he "asked the woman who work [sic] in the office ifshe knew anything about it." The woman, Mrs. Stone, "justsaid she had been hearing conversations as to that." He said shementioned Ross Jones' name in connection with being a unionman but not about passing cards. Claus also said he "mighthave questioned the supervisors in the bakery." Claus discussedthe matter with Trichak as to who made the approach. Claustestified "Nobody seemed to know. I don't know, he didn'ttellme who had." At still another point in his testimony Claussaid he heard Maher was a union man but never heard he wastrying to organize the bakery. Fifth, when the aforesaid arecoupled with a small operation as here involved, it is a fairinference that Claus had such information as to who wasinvolved in union activity I have considered Respondent'sargument about the short time interval involved but under theforegoing circumstances do not consider it a decisive factor.E.The Alleged Discriminatory DischargesEach of the foregoing will be considered separatelyAlthough inferred knowledge of activity found above is usuallyan essential element, and other antiunion conduct may bear onmotivation, it must be kept in mind that an employer doeshave the right to operate his business in a reasonable mannerwith employees who can and will perform work satisfactorilyFurther, that he can terminate unsatisfactory employees forsuch reasons or impose reasonable standards or requirementswhich employees must meet if they want to continue in hisemploy.However, employment may not be terminatedbecause of union activity.Where an employee active inorganizing has been derelict in certain respects in his work andisdischarged itmay require careful analysis to determinewhether the motivating cause of termination was poor work orattitude or whether it was union activity1The discharge of Terry MaherTerryMaher,whoinitiated the organizational activitiesherein, beganemployment in February 1967. After his training9 Earlier Claus testified Larry Owens was the one who offered theinformation he had been approached.From the context he may havemeant "Larry" Owens.10 The only available driver for the Big Delta runl 1 I recognize that it is also possible that origin to Maher could betracedthroughVanderwyst'sdiscussionswithotheremployeesfollowingMaher's introducing the subject to her. However,from theentire context it appears more likely to have been a result of Maher'sdirect conversationwith fellowemployees655program, Maher worked a run to Big Delta about 90 to 100miles on Tuesdays and Fridays, a troup issue run to FortWainwright on Monday, Thursday, and Saturday, a town runon Sunday and had Wednesday off His work performance andattitude admittedly were not of the best and the GeneralCounsel so concedes but also points out that Respondent washard pressed for help. The General Counsel in essence arguesthat Respondent kept Maher in spite of his deficiencies untilhe tried to organize for the Union Respondent contends itterminated him at the time it did for his work performanceand attitude, when Route Supervisor Frazee returnedt 0 andwould have done so earlier had a replacement been available.To best evaluate Respondent's motivation as to Maher, ananalysis of the incidents involved and Respondent's complaintsas to his work and attitude is in order Particular attention willbe directed to the time of occurrence of certain matters andRespondent's response and also relation to the time of unionorganizational activity.Terry Maher, as previously set forth, began organizing onThursday, April 6, after having himself joined the Union onWednesday,April5.On that day he spoke to ShirleyVanderwyst and evidently some other employees although hewas not entirely clear as to the precise days he discussed theUnion. Maher named a number of employees as set forth,supraFrom the course of events and the record as a whole, Ihave concluded that he spoke to some employees on Thursday,in addition to Vanderwyst This most logicallyi 1 explains thesequence which led to Claus' knowledge of Maher's activities aswell as to Claus' discussion with Vanderwyst concerning unionactivity, his threat in such discussion to terminate anyone whowas active for the Union, and the subsequent reference to a"19 year old kid" seeking to organize the Union The fact thatthe witnesses were not entirely clear or specific as to the datesand individuals 6 months after the events does not deter fromthe conclusion which I have reached. Rather the testimony inthis respect appeared to be given in an honest fashion withoutany effort to color it or to direct it to positive recollection ofexact days which, could be suspect, at least where too definiteand specific. Evaluation of credibility in terms of preciseness asagainst vagueness is often difficult at best. However, in myjudgment the indefiniteness involved here does not detractfrom the credit to be given to the `estimony as to theoccurrence of events or what was said at least as to the matterswhich I am now referring to.t 2 As previously set forth, inaddition to employees whom Maher spoke to on April 6 or 7,he also distributed cards about Sunday, April 9, to otheremployees of whom he named four (see,supra)and onMonday, April 10, distributed four cards and gave three blankones to Wilde requesting him to obtain other signatures Theforegoing indicates that Maher was far and away not only theorganizer but the most active proponent for the Union.During the period of union activity by Maher, Frazee, theroute supervisor, who was the only person who could havetaken the Big Delta run was absent from the Fairbanks area.12 The creditedtestimony of disinterested witnesses,Noll andLivingston,supra,furnishesparticularly strong corroborative supportfor the testimony of Vanderwystconcerning Claus' statements relativeto the Union. Also, as previously indicated, Claus' own testimonyrelative tohisinquiringbutobtaining no knowledgeislargelyimprobable and hencediscredits his denials both asto knowledge and asto making the statements or inquiries testifiedto by Noll, Vanderwyst,and Livingston 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaher made the run to Big Delta on Tuesday, April 11. OnWednesday, April 12, while Maher was home on his day off,Claus telephoned and told him he had been terminated andcould pick up his check. No reason was then given by Claus.When Maher picked up his check the following day, he askedwhy and was told by Claus that he could write a book on thereasonshewas letting Maher go. According to Maher'stestimony."For one reason," he says, "you are not loyal to thebakery, and for the second reason, I do not like yourattitude." Then he repeated that he could write a book onthe reasons he was letting me go He told me that when Icame to the bakery he told me that he wanted loyalty tothe bakery I took my check and left.Claus denied that he used the terms "loyalty" as reflectingthe relationship between the Company and the union activitiesbut testified that:The sense that I used the term in is that in the course ofhismaking deliveries of our products to our variouscustomers the excuses he always made was either not havingthe product or the fact that the product may be stale on therack, or whatever the complaints were, they were alwaysbased that the bakery was at fault, that it was us at fault,never him. And I feel that any employee who is working forme should always reflect that the bakery is doing its best toput on the market the best product it can. The only thingwe have to sell is service to the people we do business with,and I demand of the people who work for us that theyexpress this, that they reflect it, and when I told him that Ialso told him that I could write a book which would reflectthis.With respect to this statement by Claus more will be saidhereafter, although at this point it may be noted that Claus didnot particularly emphasize derelictions in the foregoing in hisinitial testimony as to why Maher was let go In other words,the above items referred to as what he meant by "loyalty,"which term he stressed in terminating Maher, were not itemsthathe particularly emphasized as to why he dischargedMaher, when he first testified as an adverse witness called forexamination by the General CounselClaus, in explaining the reasons for Maher's termination,initially testified that he was dissatisfied with a number ofthings about Maher One element was Maher's poor attitude.Claus referred to an occasion on a Saturday in February when,according to Claus, Maher refused to help Frazee complete thetown route and Claus said at that time he began to considerdischarging Maher. Maher denied he so refused but admittedthat he had objected to Claus' request to help Frazee and thathe had told Claus that he had helped Frazee a week earlierwithout aiding the completion of the work Maher testifiedthat after objecting he went with Frazee but that Frazee tookhim home instead of using him.Another instance referred to by Claus was one whichoccurred on a Saturday and involved Mrs Claus, who askedMaher to make a delivery to the Monroe School and was toldby Maher he didn't know where the school was. Mrs. Claus saidshe became quite angered and upset by this, called her husbandand told him that she guessed he would have to dischargeMaher if he did not want to cooperate. Mrs. Claus didn't tellMaher where the location of the school was since she was upsetby the response as there had been a buildup over a period oftimewithMaher. She said during that period Maher wascontemptuous of anybody in authority and didn't wish tocooperate, that he would not do anything willingly Mrs. Claustestified "The relationship between us and between him as anemployee had deteriorated to a point I had no communication,I felt. I didn't argue with him about where the place was and Ididn't tell him where the place was. I thought he could look inthe phone book even if he cared to do it." Mrs. Claus alsotestified that she had recommended to her husband that he nothireMaher She said her husband agreed with her, that hewould discharge Maher as soon as he could find a replacementand made the decision to terminate him at that time.The General Counsel makes much of the fact that Claus intestifying as to the disputed place of the delivery referred totheUSO Club rather than the Monroe School and repeatedthatwas the place. The latter I do not consider to be assignificant as the General Counsel does for the reason thatthere is no question that the incident occurred as testified toby Mrs. Claus and as admitted by Maher. There is also noquestion thatMrs.Clauswas upset by it and that herrelationship with Maher was not a good one, which accountsfor her response by calling her husband rather than tellingMaher where the school was. However, more significant is thequestion when did this Saturday incident occur1 Claus wasasked whether it was the Saturday immediately preceding thefirstSaturday before he told Maher he was discharged andresponded he could not tie it down to a week, that it was aperiod before that. Claus testified "It was in the periodthatHarry [Frazee] was in the Statesthat it happened andI had noreplacement for him or I would have fired him that Saturdayor let him go." [Emphasis supplied.] Clause said he made uphisnund to terminate him at that time as soon as Frazeereturned.MrsClaus testified she spoke to her husband anumber of times about terminating Maher. She told himseveral times that she didn't think Maher was doing thebusiness any good and wished he would discharge him. Mrs.Claus was asked when that occurred and responded that it wasbefore she left on vacation, March 5, for most of March,because when she got back she was so busy catching up withback work and they were having Internal Revenue audits thatshewasn't too involved with any of the employees.Accordingly, the Monroe School incident evidently occurredprior to March 5,which would beover a month before Maherstarted to organize and before he was terminated.This raises aquestion of exactly when did it occur? Also just when didFrazee leave Fairbanks? First it should be noted that inconnection with the incident involving Frazee, according toClaus,Maher absolutely refused to assist Frazee, although, asset forth, Maher's version differs in that he went with Frazeewho, Maher said, took him home. The latter occurred aboutthe end of February and obviously at a time when Frazee wasstill in Fairbanks. According to Claus he lectured Maher whenhe refused to go with Frazee and told him "if it happened inany other time I would not permit it. I would terminatehim ...." Claus was asked, "Why was it that you told himthat you wouldn't stand for that kind of attitude at any othertime, why did you stand for it at that time?" Claus answered,"Because at this time we had absolutely no one to service theseroutes .we were, just, as you might say, shorthanded."Itshould be noted that at this time near the end of February theexcuse for keeping Maher was not the absence of Frazee butgeneral shortage of helpIn another incident relied on by Respondent Maher took atruck to Big Delta and on the way back went off the road intoa ditch with it which required some repairs to the truck. SANFAIR BAKERIES, INC657Respondent's position is that he was driving too fast whileMaher said road conditions were such as to cause the accident,that is, some ice. He conceded that he was going slightly fasterthan he was expected to drive under those conditions Thisoccurred on Friday, March 3. According to Ross Jones, awitness who had just left Respondent's employ, Claus statedto him at the time that if he had another driver, he would haveletMaher go. Jones also said thatFrazee was on dutyatSanfairat the time of the accidentIf Frazee was at Sanfair on Friday, March 3, and Mrs. Clausleft on March 5, unless the Monroe School incident occurredon Saturday, March 4, from this record Frazee woulddefinitely have been at Sanfair. As for March 4 there is noevidence that Frazee was not there.' 3 Neither is there anyevidence that the incident with Mrs Claus involving theMonroe School occurred on March 4 On thecontraif it hadoccurred the day before she went on vacation it would seemthat she would remember that and so state 14Claus and Trichak, superintendent of the bakery and partowner, also testified concerning Maher's failure to do his job incertainrespectswhereby customer complaints had beenreceived These were not stressed in.earlier testimony by Clausbut were brought out on subsequent examination In responseto questions by the Trial Examiner, Claus said the manager oftheNCO Club and Fort Greely complained about servicingsuch as not delivering all items contracted for and notremoving stale loaves Claus said he asked Maher "How comeyou are telling these people down there that we don't have theproducts, when it is in the bakery .. " Maher according toClaus would tell him he forgot or some such excuse. Claus saidhe spoke to Maher at least once a week. Trichak testifiedMaher failed to make deliveries on a number of occasions andthen he would talk to him, but received a grumble or nothingMaher recalled only one complaint about donuts left at FortGreelywhen he first took over the route and said hispredecessor had left too many and failed to pick up the oldones. Claus and Trichak also testified about the condition ofMaher's truck, that the inside was not kept clean with foodand cans-"lunch garbage" left there requiring steam cleaningon one occasion. However, Claus admitted that Maher cleanedthe truck periodicallyThe essence of the remaining complaints by RespondentconcerningMaher appear to have been about the generaluncooperativeness that he displayed with the basis of decisionto terminate going back to the incidents involving Frazee andthe one involving Mrs Claus and the Monroe School. The truckaccident was also stated to be a factor.The issue might be clarified were the specific times ofFrazee's absence set forth. From the record as it now appearsthese would have been after the truck incident and obviouslyafter Maher's objection to performing work one Saturday withFrazee and apparently after the incident involving the MonroeSchool and Mrs. Claus.' 5 If Frazee had left immediately afterthe incident involving Mrs. Claus it could have been thatRespondentwaited for his return. However, Respondentoffered no such explanation but only the general explanationthat it couldn't terminate Maher while Frazee was away. Ifthere had been involved the knowledge that Frazee was aboutto leave at the time of the Monroe School incident, it wouldseem that an explanation would have been forthcoming.Actually as pointed out, Claus claimed Frazee wasn't therethen. In this respect unless Jones was wrong about Frazeebeing there March 3 and the placing of the incident withFrazee also in error, in the light of Mrs. Claus' testimony itwould appear Frazee was there and the probabilities place theMonroe School incident as sometime in February. Moreover, aspointed out,supraprior to Frazee's absence, Respondent'spurported reason or excuse for not terminating Maher was thatitwas shorthanded. So that even though Frazee was then thereRespondent didn't terminate Maher. Yet immediately afterMaher becomes the union proponent he is terminated as soonasFrazee returnedRespondent's "shorthanded" positionchanged instantly without any explanation therefor. Further-more, I find difficulty in believing that Respondent was unabletoobtain any replacement for Maher during the periodbeginningMarch 5 until April 12. It appears much morereasonable that although Respondent did not like Maher anddidnot consider his work nor his attitude completelysatisfactory, that during the time that Mrs. Claus was away andas long as no other major incidents arose, that in view of thedifficulty of obtaining help which the Respondent indicatedwas the case,' 6 and in spite of all the foregoing, Respondentwas willing to put up with Maher until he organized orcommenced organizing for the Union. This latter combinedwith his other deficiencies thereupon ended any such willing-ness and resulted in his termination. I find from all of theevidence that this organizational activity was the triggeringcause of Maher's termination and that his discharge accord-ingly was in violation of Section 8(a)(3) of the Act.2.The discharge of Shirley VanderwystShirley Vanderwyst was first employed by the Respondentfor a period in 1966 from about June to September when sherequested time off because her child was injured. She returnedtowork for Respondent in March 1967, and was at firstassigned to work both in the production area in back and inretail sales in front with time about equally divided betweenthem.Vanderwyst testified that she then worked Mondaythrough Saturday and 8 hours a day (with Sunday off) andcontinued to work 8 hours a day until terminated. Her hourswould run from about 10 to 7 and 11 to 7. Toward the latterpart of her employment after a girl named Ellenwashired, Vanderwyst worked more in the back than the frontVanderwyst testified, "She took over the front almost com-pletely and I felt I was being pushed to the back then."Vanderwyst then said that after Ellen was hired she workedpretty exclusively in the back, including particularly her lastweek of employment. Vanderwyst said there was a policy foran employee doing the kind of work she did to work 40 hoursa week. Vanderwyst also testified that in front the hours wereusually 10 to 6, Monday through Saturday, with Sunday off,while in back the hours might be 11 to 7 or even 12 to 8 withSunday a workday and Saturday off. Vanderwyst subsequentlytestified that the normal workday in the back was 7 hours aday or 42 hours a week; and that would be the normal when13 The record shows he was there on March 3. It also reflects that hedid not work the week of April 1 to 8 but did work the following week.14 As pointed out above, Mrs. Claus said she was gone on vacationfor several weeks after March 5 and busy with other matters thereafter.15 Although as set forth, Claus said Frazee wasn't there then.16 Respondent testified and evidence was in the record that therewas a substantialturnover and help was not easy to obtain. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe worked in back. She also testified that the normal day infrontwas 8 hours and the workweek 48 hours The signif-icance of the foregoing will become apparent hereafterThe testimony concerning the circumstances surroundingthe termination of Vanderwyst is in substantial conflict. TheGeneral Counsel's version, in essence, is that she was termi-nated by Respondent because of her union activities Respon-dent's position is that she knew she had to work on theSunday prior to her termination but did not work on thisSundaynor thereafterand voluntarily left her employmentThe General Counsel's position is that she was told on Fridayshe did not have to work Sunday, in fact worked on Monday,and was told that afternoon she was terminated because shedid not work Sunday The evidence relative to the issue ofrequirement of her working on the Sunday in question andwhether or not she worked on the following Monday will beanalyzed here-after, although it should be noted that there arecertain gaps which the record does not appear to fully answerPreviously set forth were the organizational activities ofTerry Maher and certain testimony of Vanderwyst with respecttoconversationswith or involving Claus, which I haveconcluded occurred on either Thursday, April 6, or Friday,April 7. After Vanderwyst was approached by Maher, which Ihave found was on Tnursday, April 6, she stated she contactedher fellow employees Etta Newcomer, Margie Rector, a Koreangirl, and Millie Fry with respect to the Union Also, during herlunch hour on Friday, April 7, she signed a card at the unionhallThe General Counsel's version with respect to the terim-nation of Vanderwyst is substantially as follows. On Friday,April 7, she went to see Claus whether she should work thenext day because she had been told by the office girl, a Mrs.Stone, that she wasn't sure if Vanderwyst should workSaturday. According to Vanderwyst, Claus said she was towork Sunday and not Saturday. Until this time Vanderwysthad not worked Sundays Vanderwyst testified that she repliedthat she couldn't work Sunday because that was the only dayher husband had off and that Claus then told her it was allright to take both Saturday and Sunday off and to work a5-day week Vanderwyst testified without contradiction thatshe did not work Saturday, April 8, or Sunday, April 9.Vanderwyst testified she worked on Monday, April 10, untilabout 4 30 p in. when she heard from a fellow employee shewas going to be let go. Vanderwyst said she went to Claus whotold her she was laid off because she would not work Sundayand he could not have anyone who would not work onSundays.Vanderwyst said she was not given a chance toindicate whether or not she would work Sundays. At one pointVanderwyst said she worked a complete day; at another fromabout 11 a m. to 4 30 p.m.Respondent's version as testified to by Claus is that onand she said she wouldn't be able to work, that was the onlyday her husband takes off I said if you don't work Sundaysyou can't work. I don't know if that would be consideredtermination." Claus said he didn't terminate her, that she had achoice of working or leaving. He said Vanderwyst didn't saywhether she would or wouldn't work Sundays According toClaus, Vanderwyst did not come in to work again after thatbut only to pick up her check on Tuesday Claus explainedthat the reason he told her on Friday she would have to workSunday was because of a meeting of employees concerningSunday work held earlier in the week. This resulted, accordingto Claus, because of contention arising over one girl, MillieFry,' 7notworking Sundays which was brought to hisattention by Shirley (Vanderwyst). Claus said Vanderwyst andsome other girls were dissatisfied with it. Claus said he thencalled a meeting of the female employees in the productionpart of the bakery in the middle of the week in which he toldthem they must all work on Sundays without exception. Claustestified Fry agreed she would work Sunday and he "thoughtitwas all straightened out." Claus was asked if he thoughteverything was straightened out, what prompted him to go toVanderwyst and tell her she would have to work on Sunday?Claus replied because she had told him earlier in the day, onFriday, she wasn't coming in Sunday, that it was the only dayher husband had off. At this time, Claus testified: "I said shewas present at the meeting and I had made a decision, shewould have to do it, if the rest did it." Claus was asked if healready told her this earlier in the day why did he see her againlaterand repeat it. Claus commenced: "Because she wasunhappy about it and I was concerned as to who was comingtowork on Sunday." Vanderwyst, on the other hand, firsttestified she could not recall a meeting about Sunday work andlater said that she was not at such a meeting.The foregoing leads to an obvious conflict as to whatoccurredwith respect to Vanderwyst's termination. TheGeneral Counsel's contention, in essence, is that Respondent'sversion is a fabrication and that Respondent found out abouther union activities over the weekend and decided to terminateher. The Respondent's version is that he never knew about heractivities, that it was necessary for all employees to workSundays in the bakery and, as set forth, that he held a meetingat which all employees were informed they would be requiredto work SundaysWhat other evidence is there bearing on the issues9 TheGeneral Counsel relies in substantial part on her last check stub(for period ending April 8) and showing that Vanderwystreceived 45 hours regular pay for that pay period but showingno overtime The General Counsel contends therefore that shemust have received 5 hours' pay for Monday, April 10,otherwise there should have been or would have been overtimeshown for work the preceding week 1 8 The timecards whichpresumably would have shown the actual hours worked werestated to be unavailable because of the flood which over-whelmed Fairbanks in the summer of 1967 and left many ofthe records either lost or completely covered with mud anddestroyed Counsel for Respondent indicated the last he saw ofa good deal of the records for the Company were in amud-covered trash can.' 9 The foregoing pay stub is certainlyof substantial significance but there is other evidence to thecontrary and this payroll record, in my opinion, is not as17 MillieFryorFreyappears so spelled at different places intranscript,but refers to the same person18 This conclusion is predicated on testimony that overtime isnormally forthcoming and required for time over 40 hours and onrecords for other pay periods reflecting such overtime pay after 40hours.19 The happening of the flood was conceded by counsel and alsojudicial notice thereof can be taken based on the wide publicity given tothe event which inundated Fairbanks in August 1967. SANFAIR BAKERIES, INC.659conclusive as might appear at first blush, for a number ofreasonsWhile Claus testified he did not know the explanationfor the 45 hours on regular time, he suggested possibilities ofhalf days pay when persons show up and are terminated,similar to report-in pay although why 5 and not 4 hours if suchwere the case, Claus could not explain. 0 More significant inthe problem of evaluating this is some other evidence First, isVanderwyst's own testimony that she did not work in thefrontwhere shenormallywould have worked40 hourstheweek preceding her termination but rather worked most of itin the back where she normally worked 7 hours a day so thatan assumption of a 40-hour workweek, the preceding week isnot necessarily a valid one. On the contrary, her workweekimmediately precedingthe end of her employment wouldappear to have been under 40 hours unless she workedovertime on certain days or on Saturday, April 8, on whichdate she testified she did not work. It also be noted that forthe preceding periodending April 1the check stub shows sheworked only 35.2 hours regular time and 5 hours overtime(apparently for over 8 hours one day) Here, too, she wasworking a substantial time in the back She also testified thatshe worked Saturday that week. In addition, there is testimonyindicating she was called and came in to work for a time (she"thought" it was about 2 hours) on a Sunday. She couldn'trecallwhich Sunday but testified it could have been anySunday, including possible, Sunday, April 2-if the latter itwould have left some time to be paid which was not ordinarilyin her workweek which could have been included in her finalcheck. The foregoing leaves an open question as to where this"extra" time on her final pay stub could have come fromIn addition, there is testimony of Mrs. Claus elicited by theGeneral Counsel on cross-examination that the payroll wasnormally submitted to the accountant to be made up asofnoon on Mondayto cover the preceding period which in thisinstancereflectedtoApril8.During the same cross-examination, Claus also said she had no independent recollec-tion of Vanderwyst's check and upon questioning by the TrialExaminer said she knew of no variations from such practice.The Monday involved here was April 10. In addition, Mrs.Claus testified on direct examination that the normal pro-cedure was to make out a separate check if the employee wasterminated in the week following a preceding payroll period sothere would have been presumably two checks if Vanderwysthad worked on Monday.Further, with respect to the discussion as to Vanderwyst'swork on Monday, the Respondent brought in a witness, AgnesGovednic, who testified that Vanderwyst had not worked thatSunday and also was not there on Monday. I recognize that thelatter is in nature negative testimony which may be of lesssignificancemany months later than affirmative testimonyHowever, here it follows nonwork on Sunday, which latterday, according to Govednic, all the girls were supposed towork but Vanderwyst had said she didn't like working Sundaysand didn't want to work Sundays. Govednic also testified ondirect examination "I don't remember her back after that, itwas Friday, because she didn't come Sunday. All we girls comeSunday and she didn't, and that Friday was her last day ofworking I never saw her Monday." She also testified oncross-examination concerning her knowledge "How do youcall this I mean we were a bunch of girls there. Shirley didn'tcome to work because she didn't want to work Sundays, shesaid. So we all have to work Sundays and we were just thinkingthat was why she didn't come to work Monday, but I didn'task Jerry why she didn't come, or anything I didn't askanybody." There is an indicated language expression difficultyin her testimony but a basis for her conclusions is neverthelessfurnishedA similar response was elicited by a question fromthe Trial Examiner "I just had a feeling I know because all ofthem have to work Sundays. I was surprised how one personwouldn't have to work Sundays."Further, in connection with the question of the Sundaywork, there is Vanderwyst's testimony that earlier in the weekshe had a discussion with Millie Fry in which she testified shetoldMrs Fry she was going to ask for Sunday off - to askClaus if she could continue having Sunday off and that Frywas mad and wouldn't talk to her According to Vanderwyst,Fry had been getting Sundays off and didn't want to workSundays.Vanderwyst said she said this to Fry because JoStone, a woman in the front office, had said during thebeginning of the week, Vanderwyst would have to startworking Sundays The foregoing, including particularly theVanderwyst-Fry incident lends additional credence to Claus'version about a meeting with the girls where they were toldthey would have to work Sunday. Govednic, as indicated, alsoconfirmed this requirement. Further, the Sunday requirementwas prior to any union activity.Also pertinent to the matter of what actually occurred isevidence that Vanderwyst quite properly considered her familyobligations as perhaps ahead of employment First, she hadpreviously given up her job to take care of her little boy whenhe fell and broke his leg; second, she did not want to workSunday and so stated because it was her husband's only dayoff; third, she had planned in the summer to take 6 weeks to 2months to visit her mother. I do not in any way suggest thatthe foregoing is other than commendable. However, it doesraise a question as to her intentions with respect to the job if itrequired Sunday work and hence may have some bearing onwhat transpired.Another item to consider is Vanderwyst's attitude towardherwork She was asked on cross-examination if she washappy about her job and replied "yes." She was asked if shecomplained about her job and working conditions and replied"no." She was then asked if she complained to Mrs Stoneabout the help and replied "yes." She was asked:Q Whom did you complain about?A I felt that I was not being treated rightQ.Why was that?A Because I was to understand that I was to work inthe front and I felt I was being used because I was jerkedback and forth. If I had one specific job, I would have doneit.She didn't tell Claus because Mrs Stone kept telling her shewould speak to Claus.The foregoing indicates a rather complex credibility resolu-tion. It also involves an overall situation in which the burdenof proof is on the General Counsel to establish by apreponderance of the evidence that the Respondent violated20 Claus also said sometimes people are advanced time which wouldbe for time not worked, or credited for a holiday but no overtimewould then apply However, no explanation was given as to any suchapplication herein 660DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act. Although not free from doubt, I am not satisfied thatin the case of Vanderwyst he has done so.The General Counsel's case rests on the testimony ofVanderwyst, previously credited in certain respects, buttressedby the findings of threats and other violations particularly thetermination of Maher, and the check stub for the periodending April 8.The Respondent's case rests on the testimony of Clauspreviously discredited in certain respects, the same check stubfor period endingApril 8indicating that as Vanderwyst's lastday of employment, buttressed by the testimony of Mrs Clausas to practice relative to making out the payroll, all of thetestimony and records above referred to which indicate thatthe General Counsel's explanation of the 45 hours straighttime may be an oversimplication and that other explanationsmay be in order, the testimony of Govednic that Vanderwystdid not work Sunday or Monday and that they were expectedto work Sunday, the testimony of Vanderwyst regarding hertalk with Fry, and the evidence that Vanderwyst did not wantto work Sundays, planned to leave for a lengthy vacation insummer, and was evidently not happy about working in back.In addition, a question may be posed if Claus knew aboutMaher's activities on Friday afternoon which he commentedon in the conversation overheard by Vanderwyst, did he alsothenknow of Vanderwyst? If he did and was concerned aboutit,whey would he tell Vanderwyst she didn't have to workSunday when he knew she didn't want to? Claus' informationas to Maher would have come either from people Maher spoketodirectlyorpersonsVanderwyst spoke to. The abovequestion is not posed rhetorically but merely to show anotherone of the aspects to be considered The General Counsel, ofcourse, claims Claus learned of Vanderwyst's union activitylater on Monday but there is no specific evidence relative tosuch time.While not free from doubt, frommy overallappraisal of theevidence and evaluation of it and appraisal of the witnesses Iam not convinced that Vanderwyst's testimony as to conversa-tionswith Claus on Friday and Monday relative to heremployment should be credited, and accordingly conclude thatthe General Counsel has not established a violation of Section8(a)(3) of the Act in the case of Shirley Vanderwyst. I shallaccordingly recommend that the complaint be dismissed withrespect to the allegation of such violation.3The discharge of James WildeJamesWildewas first employed at Respondent2 i inNovember 1966, worked for a short time as a cleanup andmaintenance man and then became an ovenman, a job he helduntil terminated on April 18, 1967 He worked the second orbread shift with a starting time from the end of January 1967,of about 10 am., although this fluctuated somewhat de-pending on daily workload. Sometime after Maher signed acard on April 5, he contacted Wilde concerning his interest intheUnion. As previously set forth, Maher places this aboutMonday, April 10, and Wilde, about 2 weeks prior to histermination on April 18. Wilde subsequently placed the time asThursday, April 7, or Friday, April 8. As indicated,supra, Ihave not considered this time variance of material significancebut have concluded that Maher contacted Wilde about April102 2 and that Wilde, at Maher's request, undertook to solicitother employees to join the Union In addition to signing acardhimself,Wilde handed out three or four cards toemployees, specifically naming Ed Smagge, James Kirk, and aTonyHe asked them to sign the cards and returnthem either to him or Maher Wilde received from Maher anddistributed all of these the same day, Maher contacted himconcerning the UnionOn April 18, when Wilde reported for work, he was met byClaus and told he was discharged on the ground he had beentardy too often. According to Wilde "He [Claus] told me thatthat was the third day that week I had been late to work, hedidn't need me anymore " Wilde admitted he had been late 3days in a row at the time he was discharged but testified thatno one had said anything about this prior to his discharge.Wilde also admitted he had been from 10 to 30 minutes lateonce or twice a week for 2 or 3 months but testified that noone ever said anything to him about it Wilde made no inquiryor comment when told of his discharge. He testified that hedid not because he felt the real reason was his efforts on behalfof the Union. In this connection, on cross-examination, Wildeadmitted he filed an application for unemployment benefits inwhich he stated that the reason for termination was "for beinglate to work" The Respondent contended that Wilde, inaddition to being tardy the last 3 days, had been tardyrepeatedly over a rather extensive period, and that he had beenwarned of this repeatedlyRespondent also contended thatWilde was a constant violator ofa rule againstsmoking andthat he was repeatedly going to the restroom or the back andhad been warned against this on numerous occasions. Respon-dent also stated that Wilde had by leaving the area for too longand otherwise caused bread on numerous occasions to burn sothat more bread was burned than normal and that Wilde wasalso warned about this but didn't seem to careClaus testified that Wilde was a "half hour, hour late" theday he was fired. Claus said he told Wilde that he had beenwarned repeatedly and that he was through. Claus thentestified,"He had been warned by me repeatedly aboutcoming to work late." Claus recalled this conversation asoccurring early in the week. Claus was asked if he recalled thetime before his termination Wilde had last been late. ClaustestifiedWilde had been late two previous Sundays, the firstone he asked Wilde why he was late and was told his car was"struck [sic] in the driveway." The next Sunday Claus toldWilde he was tired of having to be there every Sundaywondering whether he was going to work or not and that hewanted him to work on time Claus testified. "I warned himthat if it happened again I would terminate him." Claus saidWilde was periodically late and had a particular problem ofarriving on time on Sunday Claus was asked about whether onoccasions that Wilde was tardy he spoke to him and replied,"There wasa timeI spoke to him, times I let it go by." Clauswas asked if the second Sunday he warned Wilde aboutdischarge was the only time. Claus replied "I may have toldhim previously."Clause was asked if he recalled any other time telling Wildehe aught discharge him for tardiness. Claus replied "That oneSunday I remember I was explicit about tardiness, however, I21Wilde had previously been employed(apparently for several22 If the time were Thursday,April 7, or Friday,April 8, it wouldyears)at a bakery subsequently taken over by Respondent There was anot appear to have any material effect in Wilde's case.3-week gap in his employment following the takeover SANFAIR BAKERIES, INC661told him previously on other occasions about other things inhis work if he didn't change." Accordingly, although Claus hadtestified totalkingtoWilde attimesabout being late, as setforth, he could rememberonly one time he specifically warnedhim of discharge for tardiness.Claus then testified as to other things, such as loading theoven and then going in the restroom. Claus warned him aboutthat and bread burning as a result Claus also testified hereprimanded Wilde about leaving the ovens to go back to havea cigarette. Claus further said that Wilde "Instead of loadingthe ovens, he would take the job of bringing trays over to theoven, he wouldn't do it fast enough, and I had to do it. Thebread wasn't too burnt . .." Claus then testified all of thesederelictions, described, led to burning bread.With respect to when he started talking to Wilde about hisshortcomings, Claus testified "He worked for a period ofmonths very good, and all of a sudden he seemed to, as youmight say, lose interest in his work, and acted like he couldcare less." Claus said this indifferent attitude persisted for aperiod of 2 or 3 months before he terminated Wilde and thatduring that time, "There were days he did real well, there weredays, like I said, he didn't seem to care." Claus said he hadbeen trying for 6 weeks to find a replacement and was workingin the ovens himselfClaus then testified ` ...I was working in the ovensmyself, and I made an issue, I felt by making an issue ofwhether you are to work on time it would straighten out, afterIdirected myself, I had no alternative but to terminate him Ihad made the issue with him and stated to him that the nexttime he was late would be the last. And I felt that I could goon with it no longer, that I had to back up my position as theauthority that I had in the bakery, that I had to go throughwith the decision I had told him."Claus then testified he told Wilde the next time, when hecame in a half hour late, that he was through. Claus said he hadmade up his mind when he told Wilde "the next time he waslate ......Paul Trichak, bakery superintendent or supervisor (and a 25percent owner of the business) testified respecting Wilde thathe would give him his starting time, normally 10 am. butsometimes 11, occasionally, but not after 12 o'clock.According to Trichak, Wilde was late in February, March, andApril, 1967, two or three times a week. Trichak said Wilde wasan hour or an hour and a half late generally. Trichak testifiedhe spoke to Wilde about his late arrivals and told him they hadschedules so that he had to be there at a certain time as itinterfered with production. This also required either Claus orhimself to work in the oven, and took them away from otheroperations such as in his case mixing etc.According to Trichak, Wilde didn't give me much of ananswer. He acted like he didn't care. Trichak said he reportedWilde's lateness to Claus Trichak also testified that " . . Iheard Mr Claus angrily tell him one time that he had to be atwork on time or we would get someone else." Trichak placedthe latter conversation as about a week before Wilde wasterminated.Trichak further said Wilde usually had an excuse, that whenfirst hired, Wilde was a good employee, and, "Then he got sohe didn't care "Trichak testified he spoke to Wilde about violation of othercompany rules or duties, that he spoke to him a couple oftimes about smoking while on the oven which was againstcompany rules and as to which inspectors were strict.According to Trichak, Wilde smoked wherever and wheneverhe wanted to.Trichak referred to Wilde's going to the restroom for 10minutes on more than one occasion and allowing bread toburnTrichak said in the last 2 or 3 weeks Wilde wasparticularly lax. He testified he went to find Wilde when hesaw no one at the oven and he knew the oven should becoming out, etc.,23 and would find him in the restroomsmoking According to Trichak he would say "are we going tolet this oven of bread burn or are we going to take it out "Trichak said Wilde's response was either a grumble or hewould not say anything. Wilde would then come out and pullthe oven. Trichak reported this to Claus. Trichak said theabove occurred in the last couple of weeks of employment-that it had happened earlier but Wilde was at his worst the lastcouple of weeksIn response to a question from the Trial Examiner, Trichaksaid he spoke to Wilde about smoking "probably three times "The first was shortly after employment and the last a week or2 weeks prior to his dismissal. Trichak also said he went to therestroom after Wilde two or three times. The last was withinthe couple of weeks prior to termination when he "had to beon him all the time, whether it was in the rest room orwherever itwas, . . about taking care of his job."Subsequently, Trichak testified he had to go to the restroomforWilde frequently and he reported it to Claus on two orthree different occasions. He said he told Claus every time thebread was burned. The last time he had to locate Wilde in therestroom was within the last week (of employment).Trichak said on cross-examination if an employee wanted totake a break and smoke he was instructed to go to therestroom. He then testified on redirect that Wilde was usuallythere 10 to 15 minutes and frequently. He added that inaddition to pulling the oven, Wilde had other duties such asfilling trucks with ingredients, and keeping the place cleanincluding bench and floor and that Wilde neglected to do anyof these the last month before he left.The General Counsel admits that Wilde was not an idealemployee, that he was tardy on a regular basis and that hishabit of smoking interfered with good bread baking but claimsthat the timing of his discharge and the ending of toleration ofhis shortcomings at or about the time he engaged in unionactivities reveal an illegal motive. The Respondent's position,in essence, appears to be that while Wilde had performedreasonably, although not completely, satisfactorily up to acertain point, that he gradually lost all interest in his work andas a result ignored warnings about tardiness and about breadburning and adopted an attitude of not caring The record and,in fact, Wilde's own testimony, in substantial part, supportsthe latter version of the RespondentWilde admitted that he smoked occasionally in the pro-duction area and that if he didn't smoke there he went to thelocker room 50 feet away or the back dock a 100 feet away.He said he was warned about not smoking in the productionarea by Al Woods, who told him it was not allowed by .supervision.Woods also along with Claus and Trichak wouldtellhim what time to come to work. Wilde also admittedtalking to Claus about smoking several times. He testified Clausapproached him on the back dock several times and told him23 Trichak explained he looked at the oven and the bread wasgetting darker 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDto get back on the oven. Claus wanted him to watch the ovensmore carefully. He knew of no particular reason for that. Wildewas asked if Claus ever pointed out any reason he should be atthe oven when he was not, and answered "He wanted one of usat the oven at all times " Wilde said this wasn't his responsi-bilitywhen asked if he attempted to see this was done. Wildewas asked if he sought permission to go to the back dock tohave a cigarette and answered, "No, sir." Wilde said that asupervisor was not there at all times when he decided to have acigaretteand supervisors did not release him to have acigaretteHe said he went to the dock area 4, 5, or 6 times aday to smoke and if there was a supervisor in the immediatearea he asked permission but not otherwise. He said one ofthem would always try to watch the ovens or tell the other onewe were going at the time. Wilde was askedTRIAL EXAMINER What if somebody wasn't around, didyou go anyway.A. Yes, sir.TRIAL EXAMINER Then you didn't make sure thatsomeone else was watching the oven'A. If I was watching the oven at the time and I had timeIwould goTRIAL EXAMINER That is without either getting per-mission or making sure that somebody else was there towatch the oven, you would go anyway, is that it?A. Yes, sirWilde said he did not burn any more bread than normal andthat no one spoke to him about bread burning. As set forthabove, Wilde adrrutted he was late on a regular basis once or twicea week for 2 or 3 months-February, March, and April, anddenied that he was ever spoken to about his lateness which hesaid was about 10 to 30 minutes. Wilde as stated said that at thetime, Claus told him he had been late 3 days in a row (which headmitted) he said nothing Wilde said he didn't feel it would doany good When asked why, Wilde said, "A. Well, his attitude andthe union spreading through the shop, everything tied together."Wilde said in response to a question as to why he was late that"I got the impression there was no particular time that I had tobe there " Then after it was pointed out that he had alreadyadmitted to being late, he said "I had stated that I was late towork repeatedly in thelastmonth ortwo monthsof my job."[Emphasis supplied.]Wilde said he got along "ordinarily" with Claus, that he didnot like his job and was not satisfied there He said he likedbaking but "didn't like that particular place to work." He alsodidn't like Mr Claus' personality. Wilde attributed his dischargeto the Union in part and to his general impression of Claus, thewhole operation and statements he made to other employeesabout the Union coming in and working conditions. He blamedunion activity and voicing his opinion to employees that it wasa hard place to work in with Claus' attitude toward employeesPreviously referred to is his filing an application with the Stateof Alaska setting forth that the reason for his termination was"late for work "Wilde denied there was a reason for being late for work.However, further examination developed that there had beendifficulty with one of the two automobiles he and his wife hadand a problem had arisen in connection with her getting towork and then obtaining time off to pick him up whenever shetook the operating vehicle to go to work This was one of thereasons for his being late He admitted someone else wouldhave to do his job when he was late. Wilde said he was onlygone a few minutes, 3 or 4 or 5 minutes, when smoking acigarette.This is obviously an understatement particularlywhen he usually walked 50 or 100 feet and back Among theregulations or conditions Wilde complained about to fellowemployees was not being given time to smoke Wilde alsodenied that anyone else expressed himself as strongly as he did.He said that his opinions about working conditions were notexpressed to any greater extent after organization commencedthan beforeAnother witness, John Reynolds, testified that he startedemployment at Sanfair about April 1967, worked on the ovenwith Wilde and that Wilde was from 10 minutes to a half hourlate to work almost every day Reynolds also testified thatshortly before Wilde was laid off that Wilde said that he wishedhe would get laid off so he could draw his unemploymentcompensationThe timing of discharge does not appear to directly relate toWilde's organizing which was evident but not great, althoughhe tried to make it appear so. Wilde's work conduct also wasclearlybecoming progressivelyworseHisattitudewasobviously indifferent.Although Wilde denied being spoken to or warned about histardiness, I do not credit his testimony in this respect. Thedegree, continuity and extent thereof, makes much moreplausible the testimony of Claus and Trichak that they didspeak to him about it and also of Claus that he warned him onthe Sunday preceding termination that continuation thereofwould result in dischargeWilde admittedly did not like thejob, admittedly smoked when he shouldn't, admittedly left theoven without permission to smoke in the restroom or in therear requiring supervision to locate him or temporarily replacehim, and admittedly was warned about smoking and spoken toabout leaving the oven unattended. I also find and concludebased on credited testimony of Claus and Trichak that Wildedid not perform his job properly. I accordingly conclude thatWilde was discharged for valid cause. In any event, I find andconclude that the General Counsel has not established illegalmotivation I am accordingly recommending that the com-plaint be dismissed as to Wilde.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe conduct of the Respondent set forth in section III,above, occurring in connection with the operations describedinsection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV. THE REMEDYIthas been found that Respondent has engaged in certainunfair labor practices. It will therefore be recommended that itcease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that Respondent discriminated against TerryMaher by discharging him, it will be recommended thatRespondent offer said employee immediate and full reinstate-ment to his former or substantially equavalent positionwithout prejudice to his seniority or other rights and privileges.Itwillalso be recommended that Respondent make saidemployee whole for any loss of earnings he may have sufferedby reason of the discrimination against him by payment to himof a sum of money equal to the amount he normally wouldhave earned as wages from April 12, 1967, to the date of SANFAIRRespondent's offer of reinstatement less his net earningsduring said periodLoss of earnings shall be computed in accordance with theformula prescribed inF.W.Woolworth Company,90 NLRB289, and interest at the rate of 6 percent per annum shall beadded to the backpay to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.Itwill also be recommended that Respondent preserve and,upon request, make available to the Board, payroll and otherrecords to faciliate computation of backpay, and the deter-mination of proper effectuation of reinstatementIn view of the nature and extent of the unfair laborpractices engaged in by Respondent as found above, it willfurther be recommended that Respondent be ordered to ceaseand desist from infringing in any other manner upon the rightsof employees guaranteed in Section 7 of the ActUpon the basis of the foregoing findings of fact and uponthe entire record in this case, the Trial Examiner makes thefollowing.CONCLUSIONS OF LAW1.Sanfair Bakeries, Inc. is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local 959, is a labororganization within the meaning of Section 2(5) of the Act.3By discharging Terry Maher on April 12, 1967, todiscouragemembership in a labor organization, Respondenthas engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.4.As found above by interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed inSection 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.6.The General Counsel has failed to prove by a prepon-derance of the evidence that Respondent discharged ShirleyVanderwyst on or about April 10, 1967, in violation ofSection 8(a)(3) and (1) of the Act.7.The General Counsel has failed to prove by a prepon-derance of the evidence that Respondent discharged James A.Wilde on or about April 18, in violation of Section 8(a)(3) and(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case, it ishereby recommended that Respondent, Sanfair Bakeries, Inc.,its officers, agents, successors, and assigns, shall'1.Cease and desist from'(a)Discouraging membership in International BrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, Local 959, or in any other labor organization of hisemployees by discriminating in regard to their hire and tenureof employment or any term or condition of employment.BAKERIES, INC.663(b)Unlawfully interrogating employees with respect tounion membership or activities.(c)Threatening employees with discharge or reprisal forparticipating in union activities or supporting a union.(d) In any other manner interfering with, restraining, orcoercing his employees in the exercise of their right toself-organization, to form, join, or assist labor organizations,including the above-named labor organization, to bargaincollectively through representatives of their own choosing, orto engage in other concerted activities for the purpose ofcollective bargaining or mutual aid or protection, or to refrainfrom any or all such activities except to the extent that suchrightmay be affected by an agreement authorized by Section8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act(a)Offer Terry Maher immediate and full reinstatement tohis former or substantially equivalent position without pre-judice to his seniority and other rights and privileges.(b)Make Terry Maher whole for any loss of earnings hemay have sustained as a result of the discrimination againsthim in the manner prescribed in Section V of this Decisionentitled "The Remedy."(c)Notify Terry Maher if presently serving in the ArmedForces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Boardand its agents, for examination and copying, all payrollrecords, and all other records relevant or necessary to thedetermination of backpay due and to the reinstatement andrelated rights provided under the terms of this RecommendedOrder.(e) Post at its place of business located at Fairbanks,Alaska, copies of the notice attached hereto and marked"Appendix." 24 Copies of said notice, on forms to be furnishedby the Regional Director for Region 19, shall, after being dulysigned by an authorized representative of Respondent, beposted by Respondent immediately upon receipt thereof, andmaintained by him for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 19, in writing,within 10 days from the date of this Recommended Order, whatsteps have been taken to comply herewith .2 5IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.24 In the event that this Recommended Order be adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "a Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder be enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order"shall be substituted for thewords"a Decision and Order "25 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read"Notify said RegionalDirector, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith." 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL NOT discourage membership in InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &HelpersofAmerica,Local 959, or any other labororganization,by discharging, laying off, or otherwisediscriminating in regard to the hire and tenure of employ-ment, or any term or condition of employment of ouremployees.WE WILL NOT unlawfully interrogate employees withrespect to union membership or activities.WE WILL NOT threaten employees with discharge orreprisal for participating in union activities or supporting aunion.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of the rightto self-organization, to form labor organizations, to join orassist the above-named labor organization, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.WE WILL offer to Terry Maher immediate and fullreinstatement to his former or substantially equivalent,position without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of paysuffered as a result of the discrimination against him.DatedBySANFAIRBAKERIES,INC.,(Employer)(Representative)(Title)NoteWe will notify Terry Maher if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the ArmedForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any othermaterial.If employees have any question concerning this Notice orcompliancewith its provisions, theymay communicatedirectly with the Board's Regional Office, 327 Logan Building,500Union St , Seattle,Washington98101,Telephone583-7473.